                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


STAFFWORKS GROUP-WISCONSIN INC.,
d/b/a NICOLET STAFFING,

                        Plaintiff,

        v.                                                      Case No. 18-C-392

SERVICE FIRST STAFFING, INC.,
DAVID SANDERS, and
KATHRYN KIENERT,

                        Defendants.


                                              ORDER


        The above-captioned matter came before the Court on October 30, 2018, the Honorable

William C. Griesbach, presiding, for a hearing on Plaintiff Staffworks Group-Wisconsin Inc., d/b/a

Nicolet Staffing's ("Nicolet") Motion to Compel, Nicolet appearing by Attorney Ryan M. Billings of

Kohner, Mann & Kailas, S.C., Defendants Service First Staffing, Inc. ("SFS"), David Sanders

("Sanders"), and Kathryn Kienert ("Kienert," collectively, "Defendants") appearing by Attorney John

R. Remington of Quarles & Brady LLP. This Court, having heard the arguments of the Parties and

having reviewed the Parties' written submissions and the record in this action, and, for the reasons

stated on the record at the hearing (including but not limited to the discussion in the Court's Minute

Order dated October 30, 2018, which is incorporated by reference),

   HEREBY ORDERS THAT NICOLET'S MOTION IS GRANTED AS FOLLOWS:

        1.      Defendants will make a supplemental production of documents to the extent they exist

and are responsive to Nicolet's discovery requests relating to: A) SFS's hiring of Sanders, Kienert and
Mehgan Kohls ("Kohls"); B) Sanders', Kienert's or Kohl's involvement in SFS's opening of its

Waupaca branch; and C) the activities of Sanders & Kienert, LLC, a Wisconsin limited liability

company that Sanders and Kienert organized in March 2017. This supplemental production will include,

but not be limited to, documents signed by Sanders, Kienert and Kohls sufficient to establish their start

date with SFS, any SFS organizational chart or phone tree (if any exists), documents relating to

Sanders' placement of advertisements for temporary workers under the name of "Sanders & Kienert,

LLC," and other documents in these categories that are responsive to Nicolet's discovery requests,

informed by the discussion at the hearing. If further discovery reveals additional responsive documents

that Defendants have not produced in these categories, in their prior or this supplemental production,

Nicolet may seek costs.

        2.      Nicolet is entitled to discovery in the following categories as discussed at the hearing:

                A)      SFS's infrastructure, branches, owners, managers and officers of the company,

                the persons to whom Sanders, Kienert and Kohls report and the persons who report

                to them, and information about SFS's internal structure and general operations;

                B)      Any SFS branch's soliciting or servicing of Nicolet customers;

                C)      Revenue and profit information for servicing of Nicolet customers (including

                but not limited to Manufacturer's Pallet) at any SFS branch;

                D)      Overall revenue and profit information for SFS in general, in the period before

                and after SFS's hiring of Sanders, Kienert and Kohls;

                E)      The identity of all SFS affiliates (including companies with owners or officers

                overlapping SFS's owners or officers and companies that are headquartered at SFS's

                principal business address of 2835 N. Mayfair Road in Milwaukee) that provide

                                                    2
                temporary staffing services; and

                F)      Any SFS affiliate's soliciting or servicing of Nicolet customers.

While the Court does not award costs at this time, the Court will consider a future request by Nicolet

for costs if issues concerning these subjects arise during depositions or further discovery.

        3.      Defendants will promptly forensically image the hard drive of Sanders' personal laptop

computer. Nicolet will bear the reasonable costs of imaging the hard drive, but in the event evidence

is presented that Sanders deleted electronically stored information or other materials after his duty of

preservation arose, then Nicolet may request that Defendants bear the costs.

        4.      The deadline for expert witness disclosures for the party bearing the burden of proof

is extended by 60 days, from October 12, 2018, to December 10, 2018. The deadline for response

expert witness disclosures is extended by 60 days, from December 14, 2018, to February 11, 2019. The

parties will discuss new dates for other matters in the Court's Scheduling Order and submit a stipulated

motion to amend the Scheduling Order.

        SO ORDERED this 8th day of November, 2018.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




                                                   3
